Name: Commission Regulation (EEC) No 3341/83 of 25 November 1983 correcting Regulation (EEC) No 3323/83 fixing the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/34 Official Journal of the European Communities 26. 11 . 83 COMMISSION REGULATION (EEC) No 3341/83 of 25 November 1983 correcting Regulation (EEC) No 3323/83 fixing the corrective amount applicable to the refund on cereals error, the Annex to that Regulation does not corres ­ pond to that submitted for the opinion of the manage ­ ment committee ; whereas it is therefore necessary to amend the Regulation in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EEC) No 3323/83 of 24 November 1983 (4); whereas a check has revealed that, as the result of an obvious HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3323/83 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . 0 OJ No L 329 , 25 . 11 . 1983, p. 17 . 26. 11 . 83 Official Journal of the European Communities No L 330/35 ANNEX to the Commission Regulation of 25 November 1983 fixing the corrective amount applicable to the refund on cereals (ECU/tonne) CCT heading No Description Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 10.01 B I Common wheat, and meslin for export to : I II  China 0 + 6,00 + 6,00 + 4,00 + 2,00 + 1,00 + 1,00  other third countries 0 0 0  2,00  4,00   10.01 B II Durum wheat 0 0 0     10.02 Rye 0 0 ,0     10.03 Barley 0 0 0 0 0   10.04 Oats 0 0 0     10.05 B Maize other than hybrid maize l \I for sowing        10.07 C Grain sorghum        11.01 A Common wheat flour 0 0 0 0 0   11.01 B Rye flour 0 0 0 0 0   11.02 A I a) Durum wheat groats and meal 0 0 0 0 0   11.02 A lb) Common wheat groats and meal 0 0 0 0 0   N. B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977).